Citation Nr: 0832531	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for the removal of the 
right testicle.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from August 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the RO last issued a Supplemental Statement of the Case 
in March 2004 additional medical records were associated with 
the claims file.  The RO certified the veteran's appeal and 
transferred his records to the Board in August 2008 without 
issuing a new SSOC.  An SSOC must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after an SOC is issued.  38 C.F.R. 
§ 19.31.  Therefore, a remand is necessary for the RO to 
issue an SSOC addressing all evidence not addressed in a 
previous SSOC or SOC.  See 38 C.F.R. §§ 19.31, 19.37.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
provide any medical records relating to 
the removal of the right testicle, not 
already of record, or provide the 
identifying information and any 
necessary authorization to enable the 
RO to obtain such evidence on his 
behalf.  

2.	After undertaking any additional 
development deemed necessary in view of 
the newly proffered evidence, the RO 
should readjudicate the veteran's claim 
of entitlement to service connection 
for the removal of the right testicle.  
If the decision remains adverse to the 
veteran, he and his representative 
should be provided with an appropriate 
SSOC and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


